Mr. Chief Justice HARNSBERGER
delivered the opinion of the court.
On the 11th day of December, 1964, the-plaintiff below was granted a decree of divorce from the defendant. Among other things, it awarded to the plaintiff certain-photographic slides and equipment, fishing tackle, and a portable icebox. When the defendant refused to permit plaintiff to-take the items decreed to him, the plaintiff,, on the 11th day of May, 1966, brought action against the defendant to require her to-do so.
After hearing to the trial judge without a jury the court decreed that the defendant make available for delivery to plaintiff the personal property which was awarded him in the divorce decree. From this decree of the court, the defendant appeals.
As the evidence in the record is ample to support the judgment and decree of the court, the same is affirmed.
Affirmed.